United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3139
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Trevon Sykes

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: May 24, 2018
                                Filed: June 22, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Trevon Sykes pled guilty to being a felon in possession of numerous firearms
in violation of 18 U.S.C. § 922(g)(1). The United States Probation Office’s
presentence report (“PSR”) revealed that Sykes had three Missouri second-degree
burglary convictions under Mo. Rev. Stat. § 569.170; a Missouri first-degree burglary
conviction; and a Missouri conviction for three counts of possession of a controlled
substance. Because Sykes had three violent felony convictions and at least one
conviction for a serious drug offense, the PSR classified Sykes as an Armed Career
Criminal subject to a mandatory minimum sentence of 180 months imprisonment
pursuant to the Armed Career Criminal Act (“ACCA”). 18 U.S.C. § 924(e).

       Sykes objected to this classification, contending that Missouri second-degree
burglary convictions do not qualify as predicate convictions under the ACCA. The
district court overruled Sykes’s objection and, finding that Sykes had committed three
predicate offenses qualifying as violent felonies under the ACCA, sentenced Sykes
to 180 months imprisonment and a three-year term of supervised release. Sykes
appealed the sentence.

       We affirmed the district court. United States v. Sykes, 809 F.3d 435 (8th Cir.
2016). The United States Supreme Court granted Sykes’s petition for writ of
certiorari, vacated the judgment, and remanded the case for further consideration in
light of its decision in Mathis v. United States, 136 S. Ct. 2243 (2016). On remand,
we again affirmed the district court. United States v. Sykes, 844 F.3d 712 (8th Cir.
2016). Sykes again petitioned the Supreme Court for writ of certiorari. The Supreme
Court once more granted the petition, vacated the judgment, and remanded the case
for further consideration in light of United States v. Naylor, 887 F.3d 397 (8th Cir.
2018) (en banc).

      In reconsidering this appeal we conclude that Naylor controls. Because the
Missouri second-degree burglary statute is indivisible and “covers more conduct than
does generic burglary, . . . [Sykes’s] convictions under Mo. Rev. Stat. § 569.170
(1974) do not qualify as violent felonies under the ACCA.” 887 F.3d at 407.

       Accordingly, we vacate Sykes’s sentence and remand this case to the district
court for resentencing.
                        ______________________________

                                         -2-